  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 1 of 6 PageID #: 475


                                                                                HLED
                              UNITED STATES DISTRICT COURT
                                                                                FEB 0 3 2021
                                DISTRICT OF SOUTH DAKOTA

                                     NORTHERN DIVISION



 UNITED STATES OF AMERICA,                                         1:18-CR-10027-CBK


                        Plaintiff,
                                                             OPINION AND ORDER ON
         vs.                                               MOTION FOR COMPASSIONATE
                                                                        RELEASE
 JESSE BOYD BROWN OTTER,

                        Defendant.


                                       INTRODUCTION

        Defendant pleaded guilty to possession of a firearm by a prohibited person - a felon. He
was sentenced on May 13, 2019,to 46 months custody, reduced by three months for time served
in tribal custody for the same conduct- resulting in a 43 months sentence,followed by three
years supervised release. He is currently imprisoned at USP Leavenworth in Leavenworth,
Kansas. The Bureau of Prisons("BOP")has calculated his current release date as October 27,
2021. https://www.bop.gov/inmateloc/ visited Januarv 26. 2021.

       Defendant filed a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
Defendant contends that his medical conditions, including hypertension and obesity, his history
of smoking, and the fact that COVID-19 is widespread at USP Leavenworth are extra-ordinary
and compelling reasons which justify his release. He seeks a reduction of sentence to time
served. Defendant has served, as of January 28, 2021,844 days, or 28 months of his 43 months
sentence, about 65%. Defendant requests that he be released to reside in McLaughlin, South
Dakota, which is on the Standing Rock Indian Reservation.
                                           DECISION

       The Sentencing Reform Act of 1984,Pub. L. 98-473, Title II, § 212, authorized, inter
alia, the district court, upon motion for the Director of the BOP,to reduce a prison term after
considering the factors set forth in 18 U.S.C. § 3553(a),"if it finds that extraordinary and
compelling reasons warrant such a reduction and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." Effective November 1,
  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 2 of 6 PageID #: 476



2006, the United States Sentencing Commission adopted Guidelines § IB 1.13, the policy
statement on reduction of a term of imprisonment pursuant to § 3582(c)(1)(A). These provisions
are known as the compassionate release provisions of the federal criminal code and the Federal
Sentencing Guidelines.
       Pursuant to the First Step Act of 2018, the district court is now authorized to grant
compassionate release upon motion of a defendant after the exhaustion of administrative
remedies. Pub. L. 115-391, § 603(b), 18 U.S.C. § 3582(c)(1)(A). The government does not
contend that defendant has failed to exhaust his administrative remedies.
       In evaluating a request for compassionate release, the district court is required to consider
the factors set forth in section 3553(a), to the extent that they are applicable, and may reduce
defendant's sentence of imprisonment if it finds that
       (1)     (a)extraordinary and compelling reasons warrant such a reduction, or

               (b)the defendant is at least 70 years of age and has served at least 30 years
               in prison for the offense or offenses for which the defendant is currently
               imprisoned

       and

       (2)     the defendant is not a danger to the safety of any other person or the
               community.

18 U.S.C. § 3582(c)(1)(A), U.S.S.G. § 1B1.13.
        Defendant requests compassionate release based upon his medical conditions, including a
history of hypertension and obesity, and the fact that COVID 19 is wide-spread in the BOP
system. Chief Judge Lange has observed:
       There can be no doubt that the effects of the global COVID-19 pandemic are
       extraordinary, and that the disease in some situations may be an "other reason" to
       grant compassionate release under § 1B1.13 comment note (D). The illness and
       the potential for its spread has affected the daily life of nearly every American
       citizen and has resulted in massive disruptions to the economy. Despite these
       drastic effects,"the mere existence of COVID-19 in society and the possibility
       that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP's statutory role, and its
       extensive and professional efforts to curtail the virus's spread." The question
       becomes whether [defendant's] medical conditions... combined with the
       crowded conditions of confinementjustify compassionate release.
  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 3 of 6 PageID #: 477




United States v. Frost. 2020 WL 3869294, at *4(D.S.D. July 9, 2020)citing United States v.
Raia. 954 F.3d 594, 597(3d Cir. 2020).
       Defendant is 39 years old. He has a history of hypertension for which he takes prescribed
medication, which appears to control his blood pressure. He states that he also suffers from
obesity but he has not been diagnosed with obesity and is receiving no treatment for that
condition. During the presentence interview in late 2018, defendant reported that he was in good
physical health. At that time he was 6' tall and weighed 215 pounds. His BOP medical records
show that in June 2020 he weighed 256 pounds. Although medical records were received in
December 2020, no more recent weight information was contained in the records. Defendant
argues that his bodily mass index("BMI")is over 34, a level at which the CDC describes as
obese. Defendant, a former smoker, also claims to have a 15-year history of smoking cigarettes,
which he claims puts him at a higher risk for severe illness from COVID-19.
       The CDC has set forth a non-exhaustive list of underling medical conditions that place a
person at an increased risk for severe illness from COVID-19: cancer, chronic kidney disease,
COPD,Down Syndrome, heart conditions, immunocompromised state, obesity(BMI of 30 or
higher), severe obesity(BMI of40 or higher), pregnancy, sickle cell disease, smoking, and Type
2 diabetes mellitus. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html. visited January 25, 2021. Those who, inter alia, have
hypertension or are overweight(BMI of 25)"might be at an increased risk" for severe illness.
Id. Defendant qualifies as obese, although he has not been diagnosed as such, but is not a current
smoker. Only his obesity places him in the category of a person at increased risk for severe
illness from COVID-19.

       Defendant was tested for COVID-19 on September 17, 2020. That test was reported
positive on September 19, 2020. Defendant was quarantined and screened for symptoms
regularly. He denied having any symptoms of COVID-19 during the course of the infection.
Several studies have suggested that those having COVID antibodies may be protected from
reinfection for six months. University of Minnesota Center for Infectious Disease Research and
Policy("CIDRAP"),Study: COVID antibodies may fend off reinfection for 6 months. December
28,2020, httDs://www.cidrap.umn.edu/news-perspectiye/2020/12/study-coyid-antibodies-may-
fend-reinfection-6-months. visited January 25, 2021; REUTERS,COVID-19 reinfection unlikely
for at least six months, study finds. Noyember 20, 2020, https://www.reuters.com/article/us-
  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 4 of 6 PageID #: 478




health-coronavirus-reinfection/covid-19-reinfection-unlikelv-for-at-least-six-months-studv-finds-
idUSKBN28015L. visited January 25, 2021. The Minnesota CIDRAP article discusses the
"SIREN Study" conducted by Public Health England. Susan Hopkins, a senior medical advisor
at Public Health England and the SIREN study lead, stated that if"you already had the disease
and are protected, you can be reassured it is highly unlikely you will develop severe infections."
GOV.UK Press Release, Past COVID-19 infection provides some immunity but people may still
carry and transmit vims. January 14, 2021, https://www.gov.uk/govemment/news/past-covid-19-
infection-provides-some-immunitv-but-people-mav-still-carrv-and-transmit-virus. visited
January 25, 2021. See also. The British Medical Joumal, Covid-19: Past infection provides 83%
protection for five months but may not stop transmission, study finds. BMJ 2021, 372,January
14, 2021. https://www.bmi.com/content/372/bmi.nl24. visited January 2, 2021.
        Defendant is housed at the United States Penitentiary Leavenwoith in Leavenworth,
Kansas. That institution currently has four inmate and five staff confirmed cases of COVID-19.
https://www.bop.gov/ coronavims/. visited January 25, 2021. While Leavenworth has had a high
number of cases - 734 inmates and five staff have recovered - the current number of infections
is low. Id. USP Leavenworth houses 1,535 inmates. The current level of COVID-19 infections
in that facility is remarkably low. Defendant is counted among the inmates who have recovered.
Two inmates have died of COVID-19 at USP Leavenworth during the pandemic.
        Corson County, South Dakota, has a population(2019)of 4,086.
https://www.census.gov/quickfacts/fact/table/corsoncountysouthdakota/AFN120212. visited
January 25, 2021. McLaughlin,South Dakota, has a population of(2017)679.
https://www.citv-data.com/city/McLaughlin-South-Dakota.html. visited Janiiflrv 25. 2021 As of
January 25, 2021, Corson County has reported 459 confirmed positive cases of COVID-19.
There are currently six positive cases in the county. Eleven people have died of COVID-19 in
Corson County. https://doh.sd.gov/COVID/Dashboard.aspx. visited January 25. 2021 . The
nearest Indian Health Service Hospital is 25 miles away in Ft. Yates, North Dakota.
     Defendant has cited four cases from the BOP where an inmate was diagnosed with
COVID-19, apparently had no symptoms for a period of time, and subsequently died. Such
tragic cases also occur outside of BOP facilities. I have set forth statistics in many other cases
which show that living on an Indian reservation in South Dakota is not safer than living in a BOP
facility.
  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 5 of 6 PageID #: 479



       The Federal Bureau of Prisons("BOP")is part of the federal government's "operation
warp speed," an effort to quickly distribute the COVID-19 vaccine to federal prisons.
https://www.bop.gov/resources/news/2Q210116 covid vaccine efforts commended.isp. visited
January 21,2021. All BOP facilities are expected to receive their first dose of the vaccine by
mid-February. Id. The distribution of the vaccine in South Dakota has gone much slower.
South Dakota just began vaccinating persons aged 65 years and older, starting with those age 80
years and older. The vast majority of residents who are not over the age of 65 years or are not in
an occupation subject to a high risk for infection are not expected to receive a vaccine until at
least May 2021. COVIDVaccineAvailability_Distribution (l).pdf, available at
https://doh.sd.gOv/COVID/Vaccine/default.aspx. visited January 21, 2021. The Indian Health
Service has not released any vaccine distribution timeline information on its web site.
https://www.ihs.gov/coronavirus/. visited January 21, 2021.
       While COVID-19 certainly constitutes a severe public health risk, the unfortunate reality
is that defendant's risk of reinfection at USP Leavenworth has not been shown to be any higher
than his risk of contracting the virus residing in South Dakota. If he has sudden, severe,
recurring symptoms despite his apparent recovery, his access to health care on an Indian
Reservation in South Dakota is inferior to that at a Federal Bureau of Prisons facility.
       Defendant's medical conditions are being managed at USP Leavenworth. That facility
clearly has engaged in efforts to protect inmates as the spread of COVID-19 has been drastically
reduced. Under the circumstances, defendant's current health conditions do not establish
extraordinary and compelling reasons justifying his early release.
       Even if I found that, in this defendant's case, the COVID-19 pandemic constituted cause
for compassionate release, I would not order defendant's release. The sentencing factors set
forth in 18 U.S.C. § 3553(a) do not warrant an early release. Defendant is a danger to himself
and to the community.
       In December 2017, defendant was a passenger in an automobile that was stopped for a
traffic violation. The officer had information that defendant was dealing drugs out of a vehicle
matching the description of the vehicle stopped. A drug dog alerted to the vehicle and the
vehicle was further searched. Two handguns and ammunition, along with drug paraphernalia
were discovered in the vehicle. The defendant admitted that he possessed the gims and had hid
them in the vehicle during the traffic stop. He claimed that he was helping a friend sell the
  Case 1:18-cr-10027-CBK Document 67 Filed 02/03/21 Page 6 of 6 PageID #: 480




firearms. Defendant had four prior Utah state felony convictions for distribution of possession
with intent to distribute a controlled substance in 2005 and 2006 when he was 24 years old.
More recently, in 2017 and 2018, he had tribal court convictions for possession of drug
paraphernalia and domestic violence. Defendant was initially released on bond pending trial in
this federal criminal case. Within a month he had used methamphetamine three separate times
and had violated a tribal no contact order arising out of his tribal domestic violence conviction.
He was thereafter detained pending conclusion of the criminal proceedings.
       Defendant's presentence investigation report and BOP medical records show that, prior to
his pre-trial detention in this case, he used opiates weekly and methamphetamine daily. As is
often the case, he not only used methamphetamine, but also sold it to support his habit. His
conviction for possession offirearms while being a felon and a drug user/seller is a public safety
threat. Defendant had previously been employed as a fire fighter while residing in Utah.
However,he moved to the Standing Rock Indian Reservation in 2005. He reported income only
during a three-month period during 2016. To his credit, he has not had a conviction for
distribution of a controlled substance since 2006. Nonetheless, he did not demonstrate any form
of financial support for himself and his drug habit other than suspected drug distribution.
Despite his release pending trial of his federal firearm charge, he continued to use
methamphetamine. Although he apparently sought dmg treatment through the BOP's RDAP
program, he had not received any treatment during his incarceration. He is thus still at risk of
using and,to support his habit, selling drugs.
                                             ORDER

       I find that defendant is not entitled to compassionate release. Accordingly,
       IT IS ORDERED that defendant's motion, Doc. 54,for compassionate release is denied.
       DATED this               of January, 2021.
                                             BY THE COURT:




                                             CHARLES B. KORNMANN
                                             United States District Judge
